Citation Nr: 1200201	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for incisional scars of the right and left breasts.  

2.  Entitlement to an initial compensable rating for a scar, status post left inguinal hernia repair.  

3.  Entitlement to service connection for fluid retention in both breasts, claimed as a residual of the removal of breast masses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 30 days to allow the Veteran to submit additional evidence pertaining to his claims on appeal.  As of this date no additional medical evidence has been submitted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no credible and probative evidence of record that shows that the Veteran's service-connected incisional scars of the right and left breasts are manifested of limitation of motion, pain or instability.  

3.  There is no credible and probative evidence of record that shows that the Veteran's service-connected scar, status post left inguinal hernia repair is manifested pain or instability.  

4.  There is no competent, credible or probative evidence of fluid retention in both breasts, claimed as a residual of removal of breast masses in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for incisional scars of the right and left breasts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

2.  The criteria for an initial compensable evaluation for scar, status post left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

3.  The criteria for service connection for fluid retention in both breasts, claimed as a residual of removal of breast masses in service, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In regards to the Veteran's claim for service connection, the Board finds that the VCAA notice requirements have been satisfied by the September 2009 letter.  In the September 2009 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

Turning to the Veteran's claims for increased ratings, both claims arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  In this case, the Veteran was provided VCAA letters in January 2009 and September 2009, which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from February 2009 to April 2010, and private medical records dated November 2003 and October 2006.  The Board notes that at the October 2011 hearing, the Veteran testified that he was receiving benefits from the Social Security Administration (SSA).  When asked whether the SSA benefits were due to his service-connected scar disabilities or his service connection claim, he referenced only his heart and kidney problems.  See hearing transcript, p. 10.  As the Veteran has essentially contended that his SSA disability benefits are not for the claims currently on appeal, the Board finds that it has no duty to obtain the Veteran's SSA records and the duty to assist as been satisfied.  

The Veteran was also provided VA examinations in connection with his claims on appeal.  The Board notes that the Veteran's representative asserts that an additional VA examination is warranted because the examination reports of record are not adequate for rating purposes.  See the December 2010 statement.  Specifically, he states that the Veteran's complaints regarding his disabilities were not properly documented and taken into consideration by the VA examiner in the VA examination report.  The Board acknowledges the representative's assertions, but finds that the VA examination reports of record are competent and probative.  As will be explained in more detail below, all three VA examination reports discuss the Veteran's current complaints and symptoms surrounding his claimed disabilities.  Two of the reports even directly quote the Veteran's symptomatology of his disabilities at the examinations.  Additionally, the VA examiners reviewed the Veteran's subjective history, clinical findings, and rendered conclusions with supportive rationale.  The Board finds that the VA examination reports of record are probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
II.  Decision
A.  Increased Rating Claims

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An appeal from the initial assignment of a disability rating, requires consideration of the entire period since service connection has been in effect, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Throughout the pendency of this appeal, both the Veteran's service-connected incisional scars of the right and left breasts and scar, status post left inguinal hernia repair have been rated as noncompensably (0 percent) disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  As the Veteran filed his original claims for benefits pertaining to the scars in December 2008 and September 2009, the revised criteria apply.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Incisional Scars on the Right and Left Breasts

The Veteran contends that his service-connected incisional scars associated with his right and left breasts warrant a higher disability rating.  At the October 2011 hearing, the Veteran testified that the scars are sometimes painful to the touch and often having a "nagging, aggravating" feeling.  He asserts that a compensable rating is warranted for the service-connected incisional scars on his breasts.  

In February 2010, the Veteran was afforded a VA examination for his service-connected incisional scars of the breasts.  The VA examiner indicated that the Veteran had no complaints regarding the scars on his breasts.  He denied experiencing pain, skin breakdown, and limitations on employment or routine daily activities due to the scars.  Upon examination of the breasts, the VA examiner noted that the areolar of the right breast was normal in color and texture.  There was no edema, erythema, or induration palpable.  The scar on the right breast was described as being a semilunar well-healed scar following the right lateral edge of the right areolar border.  The nonlinear scar measured at less than 0.2 centimeters wide and 4.0 centimeters in length, covering less than 6 square inches.  While the scar was described as being faintly visible, the VA examiner concluded that it was well-healed, of normal texture and nontender.  Similarly, the areolar of the left breast was normal in color and texture.  The left breast contained no edema, erythema, or induration palpable.  However, the examiner noted that he was unable to appreciate the scar on the left breast by visualization or palpation because it has healed and become part of the normal left breast tissue.  Both nipples were normal in size and shape, and there were no abnormalities noted.  The VA examiner concluded that the scars were not painful on palpation, unstable, resulted in limitation of motion or loss of function, or caused any inflammation, edema, and/or keloid formation.  There was also the absence of adherence to underlying tissue, underlying soft tissue damage, underlying tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, elevation of the scars, or depression of the scars.  The VA examiner diagnosed the Veteran with right breast incisional scars and left incisional breast scar not visualized.  

VA outpatient treatment records contain no complaints or treatment for the Veteran's service-connected incisional scars of the breasts.  

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected incisional scars of the right and left breasts under Diagnostic Code 7804.  
The Board has considered the Veteran's lay statements that the incisional scars of the right and left breasts are painful.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran testified that the breast scars caused a nagging and aggravating feeling, which can be construed as an assertion that the scars are painful.  There is no credible evidence showing that the scars are unstable or painful.  Review of the VA examination reports show that he denied that the scars were painful and tenderness was not shown objective examination.  In addition, his testimony is inconsistent with the outpatient treatment reports of record.  Those reports show that the Veteran participated in physical therapy with included exercising.  Those reports indicated that he was able to tolerate the exercising well and there was no indication of any complaints of pain in the area of the breast scars.  There was no reported history of any pain associated with the breast scars.  As mentioned previously, the Veteran denied experiencing pain with the scars at the February 2010 VA examination, and the VA examiner concluded that the scars on the breasts were not painful or unstable.  As such, to the extent that the Veteran testified that he had pain associated with the breast scars, the Board finds that the testimony is inconsistent with the objective evidence of record, including the VA examination report and outpatient treatment records and the testimony is not found to be credible.  In the absence of credible or probative evidence of pain associated with the scars, a higher rating is not warranted under Diagnostic Code 7804.  

A higher disability rating is also not warranted under other potentially appropriate diagnostic codes.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the criteria for rating disfiguring scars of the head, face, or neck, and does not apply in this situation as the Veteran's scars are located on his chest.  Although the VA examiner described the scar on the right breast as being nonlinear, there is no evidence of the scar being deep, as the VA examiner concluded that there was no evidence of underlying tissue loss or underlying soft tissue damage.  Furthermore, the area of the nonlinear scar is less than six square inches.  Thus, Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, do not assist the Veteran in obtaining a higher disability rating.  A higher rating is also not warranted under Diagnostic Code 7805.  As mentioned, Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation if present.  The Board notes that at the October 2011 Board hearing, the Veteran testified that when he twists his upper body, the scars create a nagging, aggravating feeling, but denied them limiting his motion.  See hearing transcript, pages 4, 5.  Such has not been objectively demonstrated as the February 2010 VA examiner concluded that there was no limitation of motion or loss of function associated with the two incisional scars of the breast.  Therefore, a higher disability rating is not warranted for the Veterans' service-connected incisional scars of the breasts under Diagnostic Codes 7800, 7801, 7802, and 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805.

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned appropriate for the entire rating period.  

In short, the Board finds that based on the above evidence, a compensable disability rating is not warranted for the incisional scars on the Veteran's right and left breasts.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for incisional scars on the Veteran's right and left breast must be denied.  

Scar, Status Post Left Inguinal Hernia Repair

The Veteran asserts that his service-connected scar, status post left inguinal hernia repair warrants a higher rating.  During the October 2011 hearing, the Veteran testified that although the scar has healed, he still experiences pain in that area.  He explained that it is not painful to touch, but when he is working, he "feel[s] it."  The Veteran contends that a compensable rating is warranted for his service-connected scar, status post left inguinal hernia repair.  

Throughout the pendency of this appeal, the Veteran was afforded several VA examinations.  In February 2009, the Veteran underwent his first VA examination.  At the examination, the Veteran informed the examiner of being diagnosed with left inguinal hernia into his left scrotum during his military service.  Surgery was performed, and since that time, the Veteran has endured intermittent pain in the groin area.  Physical examination of the Veteran revealed a scar the same color as normal skin at the left inguinal area, measuring 1/8 inches in width and 2 inches in length.  The scar was not unstable, and there was no pain on palpation, limitation of motion or loss of function, underlying soft tissue damage, underlying tissue loss, elevation of scar, depression of scar, disfigurement, or functional impairment.  The VA examiner assessed the Veteran with a scar, status post left inguinal hernia repair well healed.  

In February 2010, the Veteran was afforded his second VA examination for his service-connected scar, status post left inguinal hernia repair.  The Veteran described his skin being irritated by the scar, but denied having pain, skin breakdown, limitation on employment, or limitations on routine daily activities due to the scar.  Upon physical examination, the VA examiner indicated that the scar associated with the left inguinal hernia is located at the left inguinal area buried under the Veteran's massive pediculous abdominal fat.  He described it as nonlinear, hyperpigmented, measuring less than 0.3 centimeters in width and 4.5 centimeters in length.  The entire surface area of the scar is less than 6 square inches.  The VA examiner noted that the scar caused no pain on palpation, instability, limitation of motion, loss of function, inflammation, edema, keloid formation, adherence to underlying tissue, underlying soft tissue damage, underlying tissue loss, or depression.  There was slight elevation associated with the scar, but otherwise, the texture of the scar was normal.  The Veteran was assessed with left inguinal hernia repair incisional scar.  

A third VA examination was conducted for the Veteran's service-connected scar, status post left inguinal hernia repair in April 2010.  He complained of pain, specifically described as "psychological pain," but also admitted that he was unable to find the scar associated with the inguinal hernia.  He denied experiencing skin breakdown, limitations on employment, and limitations on routine daily activities due to the scar.  Upon physical examination of the Veteran, the VA examiner indicated that he was unable to measure the scar because the scar has since faded with time.  It has become well healed and non-tender.  The VA examiner diagnosed the Veteran with scar residuals status post left inguinal hernia repair, which have faded over time, can no longer be seen, and result in no functional impairment.  

VA outpatient treatment records contain no complaints or treatment for the Veteran's service-connected scar, status post left inguinal hernia repair.  

Based upon the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected scar, status post left inguinal hernia repair under Diagnostic Code 7804.  The Board acknowledges the Veteran's subjective complaints that the scar is painful, but there is no credible or objective evidence showing pain or that the scar is unstable.  At all three VA examinations, the VA examiners found no evidence of pain on palpation.  Furthermore and more importantly, as of the April 2010 VA examination, there is no evidence of a scar remaining from the left inguinal hernia repair.  As such, a higher rating is not warranted under Diagnostic Code 7804.  In addition, the outpatient treatment records do not show any evidence of complaints of pain associated with the hernia scar and indicate that he was able to participate in exercise therapy.  To the extent that the Veteran has testified that the scar is painful, the Board does not find that testimony credible because it is inconsistent with the VA examination reports and outpatient records which do not show pain associated with the scar.

A higher disability rating is also not warranted under the other diagnostic codes relating to the skin.  Diagnostic Code 7800 does not apply in this situation as the Veteran's previous scar was located in the left inguinal hernia and not the head, face, or neck.  Although the February 2010 VA examiner described the scar as being nonlinear, there is no evidence of the scar being deep, as there was no evidence of underlying tissue loss or underlying soft tissue damage at all three VA examinations.  Furthermore, the area of the nonlinear scar is less than six square inches.  Thus, Diagnostic Code 7801 and Diagnostic Code 7802 do not assist the Veteran in obtaining a higher disability rating.  A higher rating is also not warranted under Diagnostic Code 7805.  Stated previously, this diagnostic code directs that the scars be rated for functional limitation if present.  At the February 2010 and April 2010 VA examinations, the Veteran denied limitation of motion or loss of function associated with the scar.  All three VA examiners determined that the scar did cause functional impairment, limitation of motion, or limitation on employment.  No motion or function of the Veteran has been limited because of the service-connected scar, status post left inguinal hernia repair.  Furthermore, as mentioned previously, there is no objective evidence of a scar remaining on the Veteran's body associated with the status post left inguinal hernia repair.  Therefore, a higher disability rating is not warranted for the Veterans' service-connected scar, status post left inguinal hernia repair under Diagnostic Codes 7800, 7801, 7802, and 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805.

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned appropriate for the entire rating period.  

In short, the Board finds that, based on the above evidence, a compensable disability rating is not warranted for the scar, status post left inguinal hernia repair.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for scar, status post left inguinal hernia repair must be denied.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  

B.  Service Connection for fluid retention of both breasts

The Veteran asserts that service connection is warranted for fluid retention of both breasts, claimed as a residual of surgical removal of breast masses in service.  At the October 2011 hearing, the Veteran testified that while in service, surgery was performed to remove breast masses.  Since the surgery, the Veteran states that his chest has retained fluids from the surgery, which has caused breathing problems, complications in moving his arm, and moles.  See also the March 2010 personal statement.  Service connection is in effect for scars, as a residual of the surgery in service.  The Board will address the claim for service connection for fluid retention, claimed as a separate residual of the surgery.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  38 U.S.C.A. §§ 1101, 1110, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect complaints of painful enlargement of both breasts for approximately 12 years.  According to the November 1975 clinical record, physical examination revealed the presence of bilateral gynecomastia, diffuse enlargement and pain of both breasts, with no evidence of any lumps.  An excision of a gynecomastia, bilaterally, simple mastectomy was performed thereafter.  The remaining breast tissue was excised, and pathology testing revealed fragments of tissue consistent with bilateral gynecomastia.  Upon discharge from service, clinical evaluation of the Veteran's lungs and chest, including breasts, was normal.  See the December 1975 expiration of term of service (ETS) report of medical examination.  
Post service treatment records contain no complaints, findings, or treatment relating to the Veteran's claimed residuals from his in-service bilateral simple mastectomy.  In fact, at a February 2010 VA examination, the VA examiner examined both breasts and found them to be normal.  The areolar of the right breast was described as normal in color and texture, with no edema, erythema, or induration palpable.  There was a well healed scar with nipples being normal in size and shape.  Similarly, the areolar of the left breast was noted as being normal in color and texture, with no signs of edema, erythema, or induration palpable.  The nipple was normal in size and shape with no abnormalities seen.  The VA examiner diagnosed the Veteran with a normal bilateral breast exam.  

Probative and credible evidence of a current disability manifested by fluid retention in both breast is not present.  The Veteran was informed in January 2009, September 2009, and December 2009, that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records and VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements  and testimony that he has a current disability of the breast manifested by fluid retention.  This contention is not found to be credible because it is inconsistent with the VA treatment records which do not show any complaints of, treatment for or a diagnosis of fluid retention in the breasts.  In addition, the February 2010 VA examination shows that while the Veteran reported fluid retention, the examiner conducted a thorough examination and concluded that the breasts were normal with no evidence of the claimed fluid retention.  There is no competent, probative or credible evidence of record that documents the presence of the claimed fluid retention claimed as a residual of the in-service bilateral simple mastectomy.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed fluid retention as a residual of the in-service mastectomy, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of a current disability manifested by fluid retention in both breasts, service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for fluid retention of both breast, claimed as a residual of removal of breast masses, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an initial compensable rating for incisional scars of the right and left breasts is denied.  

Entitlement to an initial compensable rating for scar, status post left inguinal hernia repair is denied.  

Entitlement to service connection for fluid retention of both breasts, claimed as a residual of removal of breast masses, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


